DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment of 3/5/21 has been entered in full. Claim 1-5, 9, 13, 18, 20, 21, 25, 26, 28-30, 32, 33 and 46 are amended. Claims 6-8, 10-12, 14-17, 19, 22-24, 27, 31, 34, 36, 37 and 39-45 are canceled. Claims 1-5, 9, 13, 18, 20, 21, 25, 26, 28-30, 32, 33, 35, 38 and 46 are pending.

Specification
The disclosure is objected to for the following informalities: The title of the invention ("Methods and Compositions for Treatment of Disorders with Follistatin Polypeptides") is not descriptive because (1) it is directed to methods and compositions, but the claims are limited to methods and (2) it refers to treatment of any type of disorder with follistatin but the claims are limited to treatment of Duchenne Muscular Dystrophy with follistatin polypeptides. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: "Methods for Treatment of Duchenne Muscular Dystrophy with Follistatin Polypeptides". 
Appropriate correction is required.

Claim Objections
Claims 9, 13, 18, 20, 21, 25, 26, 28-30, 32, 33, 35, 38 and 46 are objected to because of the following informalities:
In claim 9, the acronyms "GDF-11" and "KD" should be accompanied by the full terminologies and KD should be written as "KD"; e.g., "GDF-11 (growth differentiation factor 11" and "KD (dissociation constant)".
In claim 9, "100pm, 50pM or 10pM" should be "100 pm, 50 pm or 10 pM".
In claims 28 and 32, line 1 of each claim, the term "final (carboxy-terminal) lysine (K)" is missing an article; i.e., "the final (carboxy-terminal) lysine (K)". 

The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.-Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 28 and 32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
See the "Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications" (Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011), pg 7166, section "5. Dependent Claims", which states that "If the dependent claim does not comply the with the requirements of § 112, ¶4, the examiner should reject the dependent claim under § 112, ¶4 as unpatentable rather than objecting to the claim" and "a dependent claim must be rejected under § 112, ¶4 if it omits an element from the claim upon which it depends or it fails to add a limitation to the claim upon which it depends".
Claim 28 limits the method of claim 26 to one "wherein [the] final (carboxy-terminal) lysine (K) of SEQ ID NO: 43 is absent". However, parent claim 26 requires that the polypeptide comprises the amino acid sequence of SEQ ID NO: 43. In order to comprise this sequence, the entire sequence must be present. Therefore, claim 28 fails to further limit claim 26 because it recites a sequence that is not encompassed by claim 
Therefore, dependent claims 28 and 32 are each of improper dependent form because they fails to further limit the subject matter of the respective parent claim.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(a), enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 9, 13, 18, 20, 21, 25, 26, 28-30, 32, 33, 35, 38 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
A method of treating Duchenne Muscular Dystrophy (DMD) in a patient, the method comprising administering an effective amount of a follistatin fusion protein by an intramuscular route of administration to a targeted muscle of a patient in need thereof, wherein the follistatin fusion protein comprises a first and second amino acid sequence, wherein the first amino acid sequence comprises SEQ ID NO: 15 or 16, wherein the first amino acid sequence ends at the amino acid sequence corresponding to any one of amino acids 291-302 of SEQ ID NO: 4; and wherein the second amino acid sequence comprises a constant domain of an immunoglobulin G (IgG),
does not reasonably provide enablement for 
A method of treating Duchenne Muscular Dystrophy (DMD) in a patient, the method comprising administering an effective amount of a follistatin fusion protein to a 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
	The nature of the invention is a method of treating Duchenne Muscular Dystrophy (DMD) with a follistatin fusion protein. The specification teaches that follistatin (FST) binds to ligands including myostatin, GDF-11, and activins A and B (¶ 4, published application). The claims encompass use of genus of fusion proteins comprising an IgG domain and follistatin polypeptide variants. SEQ ID NO: 15 is taught to be mature follistatin 291 (FST291), a non-natural variant of FST315 with a C-terminal truncation. SEQ ID NO: 16 is a variant of SEQ ID NO: 15 wherein the N-terminal G and N amino acids are removed. The specification discloses that FST291 “showed superior expression properties compared to other forms and retained the desired heparin binding activity, despite containing a small portion of the masking domain of FST(315)” (¶ 146). 
Example 8 of the specification describes experiments to test administering a fusion of the FST(291) and the Fc domain on an immunoglobulin G2 (IgG2) to a mouse model of DMD, in order to determine its effect on muscle (¶ 166-170). Notably, the administration was made locally, by intramuscular injection into the left gastrocnemius muscle (¶ 168). The example reports that "the injected gastrocnemius muscles from WT animal treated with FST(291)-IgG2 were significantly greater in size compared to the 
However, the claimed methods included in the rejection are not limited to treatment by an intramuscular route of administration to a targeted muscle of a DMD patient, but instead broadly encompass methods wherein the follistatin fusion protein is administered by other routes of administration, including by systemic administration. However, the specification provides evidence that systemic administration of a follistatin fusion protein will not work for treatment. Example 8 states, "[t]he increase in muscle mass occurs locally in the injected muscle only" (¶ 170). Example 2 examines the systemic effects of the FST-Fc fusion proteins and reports, "there was little to no increase in muscle mass or strength observed in mice treated with either the follistatin-Fc fusion protein FST(288)-IgG1 or FST(315)-IgG1", concluding that "it appears that follistatin-Fc fusions proteins have little or no effect on muscle mass or strength in vivo when administered systemically" (¶ 131). Furthermore, the specification teaches that the polypeptides of the invention "inhibit follistatin ligands … in proximity to the tissue in which such follistatin polypeptides are administered, while having little or no systemic effects on the patient" (¶ 4). 
Thus, the specification teaches that the methods of the claimed invention will not work if applied systemically, and provides evidence of such. Due to the large quantity of experimentation necessary to determine how to use the claimed methods to treat DMD by routes of administration other than intramuscular administration to a targeted muscle, 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer (TD) in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A TD must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains TD forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer (e-TD) may be filled out completely online using web-screens. An e-TD that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-TDs, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 9, 13, 18, 20, 21, 25, 26, 28-30, 32, 33, 35, 38 and 46 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,023,621, issued 7/17/18, which shares the same 
The instant application claims priority as a continuation from application 15/983,191, which in turn claims priority to application 15/075,051, which in turn claims priority as a continuation-in-part (CIP) to application 14/731,009, from which the '621 patent issued. Therefore, a double patenting rejection over the claims of the ‘621 patent is permitted because the claimed subject matter of the instant application is not “presented in a divisional application as a result of a restriction requirement made in a parent application under 35 U.S.C. 121” (MPEP 804.II).
	The instant claims are directed to a method of treating Duchenne Muscular Dystrophy (DMD) disease comprising administering an effective amount of a follistatin fusion protein to a patient in need thereof. While the claims of the '621 patent are directed to a product, specifically follistatin fusion proteins (e.g., SEQ ID NO: 42 or 43), a preferred disclosed use for such proteins is for treatment of various conditions, including DMD (e.g., col 25, lines 40-41). Per MPEP 804.II.B.2, “In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).” 
	The follistatin fusion proteins recited in the claims of the '621 patent include those recited for use in the instant claims, including the species of SEQ ID NO: 43 (claim 2 of '621) and SEQ ID NO: 42 (claim 7), and versions of these sequences in which the final amino acid is absent (claim 3 and 4), and forms a dimer (claims 5 and 10), which correspond to the polypeptide used in dependent claims 9, 18, 20, 21, 25, 26, 28, 29, 30, 32, 33, 35 and 38. The "unmasked heparin binding" domain of instant claim 9 is inherent to an follistatin polypeptide ending at amino acid 291 (i.e., amino acid 291 of SEQ ID NO: 4), as evidenced by Example 6 of '621, and thus instant claim 9 also corresponds to claim 1 of '621. The other instant dependent claims (claims 2-5 and 46) correspond to further limitations of the disclosed utility for the polypeptide. As such, the 

Claims 1-5, 9, 13, 18, 20, 21, 25, 26, 29, 30, 33, 35, 38 and 46 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,954,279, issued 3/23/21, which shares the same inventors with the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The '279 patent issued from application 16/006,025, which claims priority as a continuation to the '009 application, from which the '621 patent cited above issued. Therefore, a double patenting rejection over the claims of the ‘621 patent is permitted because the claimed subject matter of the instant application is not “presented in a divisional application as a result of a restriction requirement made in a parent application under 35 U.S.C. 121” (MPEP 804.II).
	The instant claims are directed to a method of treating Duchenne Muscular Dystrophy (DMD) disease comprising administering an effective amount of a follistatin fusion protein to a patient in need thereof. While the claims of the '279 patent are directed to a product, specifically a follistatin fusion proteins (e.g., SEQ ID NO: 42 or 43), a preferred disclosed use for such proteins is for treatment of various conditions, including DMD (e.g., col 25, lines 37-38). Per MPEP 804.II.B.2, “In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).” 
The follistatin fusion proteins recited in the claims of the '279 patent include those recited for use in the instant claims; i.e., those comprising a first amino acid sequence that is at least 90% identical to SEQ ID NO: 15 and 16, and which ends at an amino acid sequence corresponding to any one of amino acids of 291-302 of SEQ ID NO: 4; and a second amino acid sequence comprising a constant domain of an IgG; compare 
With respect to instant claims 35 and 38, while the claims of '279 are not per se directed to a sequence comprising SEQ ID NO: 15 or 16, the genus recited in claims 1 and 2 of '279, which is directed to a sequence that is at least 90% or 95% identical to SEQ ID NO: 15 or 16 renders obvious the sequence of SEQ ID NO: 15 or 16, because it is the reference sequence that forms the basis for the genus. With respect to instant claims 25, 26, 29 and 30, which encompass use of a sequence of SEQ ID NO: 43 (claims 25 and 26) or 42 (claims 29 and 30), these sequences are a fusion of SEQ ID NO: 15 or 16 and SEQ ID NO: 18, to which claim 14 limits the IgG of claim 1 to. Thus, claim 14 of '279 renders obvious the sequences of SEQ ID NO: 42 or 43, because these represent the reference sequences that form the basis of the genus encompassed by claim 14. As such, the instant claims are not patentably distinct from the claims of the ‘279 patent, because the instant claims are directed to a disclosed utility for a product obvious over what is recited in the claims of '279.

Notes
	a. No prior art has been identified that anticipates or renders obvious a fusion protein comprising an immunoglobulin constant domain sequence and a follistatin amino acid sequence that is either SEQ ID NO: 15, which represents a non-naturally occurring truncation of wild type follistatin 315 (FST-315) at amino acid 291; or that is SEQ ID NO: 16, which is the same sequence but with the initial "GN" removed; or that is a variant at least 90% identical to SEQ ID NO: 15 or 16 and that ends at the amino acid corresponding to any of amino acids 291-302 of SEQ ID NO: 4 (FST-315). 


Art of Note
	The following articles, patents, and published patent applications were found by the Examiner during the art search while not relied upon for a rejection are considered pertinent to the instant application:
a. Mineau, U.S. Patent 9,957,309, issued 5/1/18, filed 1/24/14 and claiming priority to 1/25/13, which issued from application 14/762,373, which was also published as U.S. Patent Application Publication 2016/0083440 and was a 371 of PCT/US2014012996, published as WO2014116981 (cited on the 5/20/21 IDS). 
The '309 patent claims a method of treating Duchene Muscular Dystrophy (DMD) by administering an effective amount of a follistatin protein comprising an amino acid sequence of SEQ ID NO: 1 or 2 fused to an Fc domain via a peptide linker comprising 10 or more amino acids such that at least one symptom or feature of DMD is reduced in intensity, severity, or frequency, or has delayed onset, and wherein the peptide linker comprises the amino acid sequence of SEQ ID NO: 5, 6, or 7. The sequence of SEQ ID NO: 1 of '309 is the wild type follistatin protein of 315 amino acids (FST-315) and SEQ ID NO: 2 is a mutant in which domain 3 (residues 212-288) has been deleted. The '309 patent does not teach or render obvious a follistatin-Fc fusion protein as used in the instant claims that is at least 90% identical to SEQ ID NO: 15 (FST-291) or 16 (FST-291 with the initial "GN" removed) and wherein the sequence ends at the amino acid corresponding to any one of amino acids 291-302 of SEQ ID NO: 4 (i.e., FST-291 to FST-302). The instant specification demonstrates unexpected properties for these non-
b. Mineau, U.S. Patent 10,723,772, issued 7/28/20, filed 4/12/18 and claiming priority to 1/25/13, which issued from application 15/951,929, which was also published as U.S. Patent Application Publication 20180305421, and which claims priority as a continuation to the '373 application cited above (from which the '309 patent issued). 
The '772 patent method of treating DMD by administering an effective amount of a follistatin protein comprising an amino acid sequence having at least 95% identity to SEQ ID NO: 1 or 2 fused to an Fc domain via a peptide linker, and wherein the peptide linker comprises a sequence at least 95% identical to SEQ ID NO: 5, 6 or 7. The '772 patent does not teach or render obvious a follistatin-Fc fusion protein as used in the instant claims for the same reasons as above for the '309 patent.

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646